     Case 1:21-cr-00010-JRH-BKE Document 16 Filed 04/30/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




UNITED STATES OF AMERICA

                                              CR121-010


RODRIQUEZ DEMONTAY GERMANY



                ORDER ON MOTION FOR LEAVE OF ABSENCE



      Samuel J. Adams having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Samuel J. Adams be granted leave of

absence for the following periods: May 13, 2021 through May 14, 2021; June 11, 2021

through June 12, 2021; and July 14, 2021 through July 16, 2021.

      SO ORDERED,this the              day of April, 2021.




                                                              [lEF JUDGE
                                        UNITED7TATES DISTRICT COURT
                                                SrN district of GEORGIA
